         Case 1:20-cv-02437-PGG Document 16 Filed 08/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT BARBERA,

                      Plaintiff,
                                                                  ORDER
              -against-
                                                            20 Civ. 2437 (PGG)
FOO AND FOOD LLC,

                      Defendant,


PAUL G. GARDEPHE, U.S.D.J.:

              The Complaint refers throughout to "Jawad Elatab" rather than Plaintiff. Plaintiff

is directed to file and serve an Amended Complaint by September 3, 2020, and to file proof of

service of the Amended Complaint thereafter.

Dated: New York, New York
       August 27, 2020
